DETAILED ACTION
	This Office action is responsive to communication received 09/30/2020 – application papers received; 11/16/2020 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	Applicant’s attention is directed to the continuation data provided in the Application Filing Receipt, mailed 10/09/2020.  This data will not be repeated here, for brevity.
Drawings
The drawings received 09/30/2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The method steps generally recited throughout claims 1-20 have not been adequately represented in any single drawing.  It is noted that FIGS. 17, 29, 30, 43 and 44 illustrate certain aspects of several manners in which the disclosed golf club head may be manufactured.  However, none of the drawings figures shows the claimed steps of “forming a body portion”, “forming a face portion”, “attaching a face portion”, “injecting a polymer material”, “inserting a cylindrical first mass portion”, “attaching a second mass portion”, all as set forth in independent claim 1, in a readily understandable format (i.e., using a block diagram).  A similar observation may be made and a similar deficiency is noted for each of independent claims 8 and 14.  More specific to claim 14, the “shaft” and the step of “providing a shaft” (claims 14-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification - Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not detailed enough and does not clearly reflect the method being claimed.  Correction is required.  See MPEP § 608.01(b).
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,821,339 in view of Tseng (US PUBS 2008/0022502).  The claimed invention of the ‘339 patent recites all of the claimed structure of the instant claims.  For example, the structure of the golf club head recited in each of instant claims 1-20 is recited substantially verbatim in claims 1-20, respectively, of the ‘339 patent.  Here, the claimed invention of the ‘339 patent lacks the specific method steps of the instant claims.  For example, the claims of the ‘339 patent lack the required steps of “forming a body portion”, “forming a face portion”, “attaching a face portion”, “injecting a polymer material”, “inserting a cylindrical first mass portion”, “attaching a second mass portion”, all as set forth in independent claim 1, and further lack the required steps of “providing a body portion”, “providing a face portion”, “providing a first mass portion”, “attaching the face portion”, “providing a second mass portion”, “attaching the second mass portion”, “injecting a polymer material”, and “inserting the first mass portion”, all as set forth in independent claim 8 (emphasis added).  Here, Tseng shows a body (10) that is “formed” or otherwise “provided” along with a striking faceplate (12) that is “attached” and a polymer material (20) that is “injected” into the internal cavity of the body.  Tseng also accounts for “providing” and “inserting”, or otherwise “attaching”, a first mass portion of a cylindrical shape and a second mass portion (i.e., sealing elements 30).  Thus, in view of the teachings in Tseng, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the claimed invention of the ‘339 patent by manufacturing the claimed golf club head of the ‘339 patent using a series of steps that require “forming a body portion”, “forming a face portion”, “attaching a face portion”, “injecting a polymer material”, “inserting a cylindrical first mass portion”, “attaching a second mass portion”, all as set forth in independent claim 1, and the required steps of “providing a body portion”, “providing a face portion”, “providing a first mass portion”, “attaching the face portion”, “providing a second mass portion”, “attaching the second mass portion”, “injecting a polymer material”, and “inserting the first mass portion”, all as set forth in independent claim 8.  

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,821,339 in view of Tseng (US PUBS 2008/0022502) and Clausen (US PUBS 2010/0041493).  The modification of the claimed invention of the ‘339 patent in view of Tseng has been discussed above.  Here, the claimed invention of the ‘339 patent recites all of the claimed structure of the instant claims.  For example, the structure of the golf club head recited in each of instant claims 14-20 is recited substantially verbatim in claims 14-20, respectively, of the ‘339 patent.  The ‘339 patent claims further lack the steps of “providing a shaft” and “attaching a shaft”, as required by instant claim 14 (emphasis added).  Clausen shows it to be old in the art to include a method step that attaches a shaft to an iron-type club head (i.e., claims 16 and 17 in Clausen).  The shaft enables the club head to be swung, as intended.  In view of the publication to Clausen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further provide the claimed device of the ‘339 patent with a shaft, the motivation being to provide a means for swinging the club head.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711